Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00132-CV

                                        Dawn MOLLOY,
                                           Appellant

                                                 v.

                                  Ana and Michael LITOFSKY,
                                           Appellees

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV00020
                        Honorable David J. Rodriguez, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED June 29, 2022.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice